Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 1 of 30                      PageID #: 1448



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

   ESTATE OF JEFFREY WEST and                   )
   KIM ELLIS,                                   )
                                                )
          Plaintiffs,                           )
                                                )
   v.                                           )   CIVIL ACTION NO. 1:17-cv-291-TFM-MU
                                                )
   ROBERT DeFRANCISCO,                          )
                                                )
          Defendants.                           )

                            MEMORANDUM OPINION AND ORDER

          Pending before the Court is Defendant Robert DeFrancisco’s Motion for Summary

   Judgment or, In the Alternative, Motion to Dismiss and Brief in Support Thereof (Docs. 189-190,

   filed 10/3/19). Plaintiffs timely filed their response in opposition and Defendant timely replied.

   See Docs. 192, 193.

          After a careful review of all the written pleadings, motion, response, reply, and the

   relevant law, the Court GRANTS the motion for summary judgment filed Defendant Robert

   DeFrancisco.

                               I.     PARTIES, JURISDICTION, AND VENUE

          Plaintiff Kim Ellis is the Personal Representative of the Estate of Jeffrey West. She

   brought suit against several defendants for causes of action that relate to the death of Jeffrey

   West. The Complaint lists Plaintiff Estate of Jeffrey West and Plaintiff Kim Ellis separately –

   though it appears that for the purposes of the lawsuit they are a singular entity. However, for the

   purposes of this Opinion the Court shall refer to “Plaintiffs” as that is how the parties do so in

   their pleadings and motions.




                                              Page 1 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 2 of 30                    PageID #: 1449



          Named defendants listed in the Second Amended Complaint are as follows:1

          •       The Estate of John Vanlandingham – Dr. John Vanlandingham was a medical

          doctor employed by the Escambia County Jail. Wanda Vanlandingham is the personal

          representative of the Estate of John Vanlandingham. For the purposes of this opinion,

          they shall be collectively referred to as “Defendant Vanlandingham.”

          •       Robert DeFrancisco, M.D. was a psychiatrist employed at the Escambia County

          Jail. (“Defendant DeFrancisco”)

          •       Defendant Marbra Chandler was a licensed practical nurse (LPN) employed at the

          Escambia County Jail. (“Defendant Chandler”)

          •       Defendant Monica McCall a/k/a Monica Dunn was a nurse employed at the

          Escambia County Jail. (“Defendant McCall”)

          •       Defendant Denise R. Brantley a/k/a/ Denise Turner was a nurse employed at the

          Escambia County Jail. (“Defendant Brantley”)

          •       Defendant Ronnesha Hodges was a nurse employed at the Escambia County Jail.

          (“Defendant Hodges”)

          •       Defendant Stephen Wade Capps was a corrections officer employed at the

          Escambia County Jail. (“Defendant Capps”)

          The Court previously issued a Memorandum Opinion and Order dismissing all

   defendants with the exception of Defendant Robert DeFrancisco, M.D. See Doc. 186. However,

   to provide context, the Court lists all defendants here.




   1
    The Court does not list unnamed parties who are not specifically identified. Doc. 75 at 4, ¶ 20.
   Nor does it list the original (now dismissed) Defendants Escambia County and Sheriff Grover
   Smith except as they relate to the instant motion.
                                               Page 2 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 3 of 30                        PageID #: 1450



           The District Court has subject matter jurisdiction over the claims in this action pursuant

   to 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiffs bring claims pursuant to 42

   U.S.C. § 1983 for violations of the Eighth and Fourteenth Amendments of the United States

   Constitution. The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 for the state

   law claims under the ALA CODE § 14-6-19, the tort of outrage, and the Alabama Medical

   Liability Act (ALA CODE § 6-5-540).

           The parties do not contest personal jurisdiction or venue, and there are adequate

   allegations to support both.

           The only question regarding jurisdiction is whether it ended with the closure of the case

   on September 26, 2017 pursuant to the Stipulation of Dismissal filed on September 22, 2017

   followed by the reopening on November 28, 2017. Docs. 31, 32, 35. The Court will address this

   in detail in its analysis.

                                     II.     FACTUAL BACKGROUND

           On June 27, 2019 Jeffrey West (“West”) was arrested on suspicion of property damage

   involving a telephone box and taken to the Escambia County Jail. See Doc. 75 at ¶ 21-22. West

   remained there as a pretrial detainee. While there, he became ill and his condition deteriorated

   significantly. Id. at ¶ 24. According to the second amended complaint, the medical report from

   the day he was booked states “Inmate states he his [sic] bipolar and thinks he has staph on the

   back of his left leg” and nursing notes state West had a “large abscess on the back of left thigh –

   with black center – with hard area 2x2in and surrounding redness 6x8in” and that she removed a

   “large amount of thick green bloody pus.” Id. at ¶ 25-26. Additionally, Defendant Chandler

   provided West a Bactrim DS (antibiotic) but did not refer him to any other provider.

           On June 29, Defendant Dunn noted a “very large amount of bloody green drainage.



                                              Page 3 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 4 of 30                   PageID #: 1451



   Majority of (L) thigh red and hard” and continued providing Bactrim DS. Id. at ¶ 29. At no time

   did Defendant Vanlandingham examine the infection “nor is there any indication that any nurse

   ever discussed the infection with Dr. Vanlandingham.” Id. at ¶ 33-34.

          On July 5, West complained of “severe pain all over,” back and stomach cramps,

   electricity running through his hands and feed, “feels like burning,” shaking constantly, and

   “cannot quit” shaking. Id. at ¶ 37. Defendant Turner gave him ibuprofen. Id. at ¶ 38. The next

   day, West still complained of pain and itching. The nurse contacted Dr. DeFrancisco who told

   her to provide Librium and he would see West in four days. Id. at ¶ 39. Only July 8, West

   complained that his entire body tingled, and Defendant Hodges’ notes indicate that he was

   “slobbering when talking. Voiced diarrhea x3 today” and complained of black stools and

   vomiting. Id. at ¶ 42. Hodges gave him ibuprofen. Id. at ¶ 43. Only July 8, West filed a

   grievance complaining that he could not keep food down, but Hodges closed the grievance the

   next day. Id. at ¶¶ 44-45.

          On July 9, another lab draw was completed, and the results showed high levels of

   monocytes/eosinophils (white blood cells) and basophils. Id. at ¶ 46-48. Dr. Vanlandingham

   was notified and he advised the nurse to “continue to monitor for temp and any changes. To see

   Dr. DeFrancisco in the morning.” Id. at ¶ 49. On July 10, Dr. DeFrancisco saw West, noted

   complaints of “knots in my tongue” and that West appeared lethargic to which he prescribed

   Librium. Id. at ¶ 50.

          On July 10, 2015, a bond hearing was held and the court released West on his own

   recognizance – though he was not ultimately released from Escambia County jail until July 13,

   2015. Id. at ¶¶ 77-79.

          On July 11 at 3:10 a.m., Defendant Capps and Officer Percy Wheeler noted that West



                                            Page 4 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 5 of 30                      PageID #: 1452



   vomited on himself. Id. at ¶ 51. Defendant Chandler noted a “large amount of blood dried

   secretion on face” and West complained of dry mouth, a tooth was falling out, being cold, and

   was “draw[n] up in fetal position.” She gave him Gatorade. Id. at ¶¶ 52-53. Later that day, she

   saw West spit out red liquid which he said was blood, but she could not tell if it was blood or red

   Gatorade. Id. at ¶¶ 54-55.

          On July 12, Chandler saw West again and found more yellow/green dried secretion on

   face and nose and that he complained of being very cold and feeling unwell. Notes later from

   the day indicate Dr. Vanlandingham prescribed an antibiotic and Imodium, but suspected West

   of faking. Id. at ¶ 59. Later in the day Chandler gave more Imodium, but found West lying in

   the fetal position with a “large amount of thick green secretions” and the right eye was red and

   mottled. Id. at ¶ 61.

          By the early morning of July 13, West had urinated and defecated on himself. Defendant

   McCall’s notes reflect West had leg pain and muscle weakness while he complained of hurting

   all over. Nurse Clark told Dr. Vanlandingham she thought West should go to the Emergency

   Room. Id. at 62.

          Upon his release from jail that same day, West immediately went to the emergency room

   at D.W. McMillan Hospital. Id. at ¶ 79-80. West arrived at 9:20 a.m. and by 9:50 a.m. was

   unconscious for a period of time. Id. at ¶¶ 63-64. Blood and urine results were abnormal and

   significantly out of the normal range. Id. at ¶¶ 66-71. At 3:15 p.m., he was transported to

   Baptist Hospital in Pensacola, Florida. Id. at ¶¶ 82. Records show West was diagnosed with

   rhabdomyolysis, seizures, renal failure, and dehydration and that the specialty care required was

   beyond what D.W. McMillan could handle. Id. at ¶ 83. All this was done in the same day he

   was released from Escambia County Jail.



                                              Page 5 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 6 of 30                   PageID #: 1453



           West remained in the critical care unit at Baptist Hospital until his death on July 31,

   2015. He died from failure of multiple organs and the listed cause of death was shock, acute

   respiratory syndrome, and hypoxia.          The autopsy further listed complications of

   bronchopneumonia and pulmonary alveolar injury. Id. at ¶¶ 90-95.

                                    III.    PROCEDURAL HISTORY

          On June 23, 2017, Plaintiffs filed their original complaint. See Doc. 1.2 The original

   complaint lists as defendants Sheriff Grover Smith, Escambia County, Jailers 1-5, Medical

   Professionals 1-10, and Medical Company. Id. It was filed around 38 days before the statute of

   limitations would run on a § 1983 claim.       In the Parties section, Plaintiffs describe the

   Defendants as follows:

          9.      Defendant Escambia County is a legally organized county and subdivision
          of the State of Alabama.

          10.    Under Alabama law, Escambia County retains responsibility for
          maintaining a jail’s physical facility and funding the jail’s operations.

          11.   Defendant Sheriff Grover Smith is the Sheriff of Escambia County,
          Alabama. He operates the Escambia County Jail.

          12.   Defendant Jailers 1-5 are jailers: employees or contractors of the Sheriff
          who had the ability to supervise, control, and direct Mr. West’s activities, and
          who had the duty to ensure that he received adequate medical care and attention.

          13.     Defendant Medical Professionals 1-10 are doctors, nurses, technician, and
          other allied professionals, who had the duty to provide Mr. West with adequate
          medical care, including monitoring his condition, observing his condition, and
          responding to his complaints. These Defendants also were in a position to
          perform their duties.

          14.     Defendant Medical Company is a corporation that contracts with the
          Sheriff, employs and controls the Defendant Medical Professionals, supervises
   2
     Normally the Court would solely focus on the operative complaint – in this case the Second
   Amended Complaint filed on August 20, 2018 – however, due to the procedural nature of this
   summary judgment review, the Court will identify specific sections of the Original Complaint as
   they relate to the issues at hand as well as the Amended Complaint as needed.

                                            Page 6 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 7 of 30                      PageID #: 1454



           their activities, provides them with training, and is responsible for their
           performance.

   Doc. 1 at 3. In the Facts section, Plaintiffs describe the following about the Defendants listed in

   paragraphs 12, 13, and 14:

           19.    Prior to his death, Mr. West explained that he had complained to the
           Defendant Jailers and Medical Personnel of his need for medical treatment, but
           was ignored

           23.    Despite his complaints, none of the Defendants did anything to help Mr.
           West or see to his obvious, serious, and urgent need for medical treatment.

           24.    Defendant Medical Personnel failed to provide any treatment.

           25.    Defendant Jailers were present in the jail but failed to render any
           treatment.

   Id. at 4.

           Next, in Count 1, Plaintiffs assert claims for deliberate indifference to serious medical

   needs against Defendants Jailers 1-5, Medical Professionals 1-10, and Medical Company. Id. at

   13. He generally states that they knew West had serious medical needs and acted with deliberate

   indifference to those needs and failed to provide or refused to obtain medical treatment for West.

   Id. In Count 2, Plaintiffs assert against Defendants Escambia County, Jailers 1-5, Medical

   Professionals 1-10, and Medical Company a violation of Ala Code § 14-6-19, failure to attend to

   a detainee’s medical needs. Id. at 14-15. Count 3 asserts against Defendants Jailers 1-5, Medical

   Professionals 1-10, and Medical Company a claim for failure to intervene in violation of § 1983.

   Id. at 15-16. Count 5 asserts the Alabama tort of outrage against Defendants Escambia County,

   Jailers 1-5, Medical Professionals 1-10, and Medical Company. Id. at 17-18. Finally, in Count

   6, Plaintiffs assert violations of the Alabama Medical Liability Act (“AMLA”) against

   Defendants Medical Professionals and Medical Company.               Specifically, it argues that

   Defendants Medical Professionals 1-10 and Medical Company breached the standard of care

                                              Page 7 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 8 of 30                       PageID #: 1455



   required of them and were negligent in several respects. Id. at 19.3

          Finally, Plaintiffs spent several pages/paragraphs describing the need to sue certain

   defendants as fictitious – John Doe defendants. Doc. 1 at 7-12. Plaintiffs stated that they made

   repeated attempts to obtain documents and information from the Sheriff’s counsel to no avail.

   Further that the Sheriff, the County, and their attorneys were aware of the claims asserted in the

   case almost since the day West died and aware of the intent to pursue litigation. Here is the

   timeline listed by Plaintiffs in the original complaint:4

          •   July 17, 2015 – Plaintiffs sent a preservation letter to the Sheriff and the Escambia

              County Board of Commissioners

          •   July 22, 2015 – Plaintiffs sent a second preservation letter to the Sheriff, to the Jail,

              the Escambia County Board of Commissioners, and the County Administrator.

          •   August 13, 2015 Plaintiffs sent a notice of intent to perform an autopsy to the Sheriff,

              to the Jail, the Escambia County Board of Commissioners, and the County

              Administrator.

          •   August 14, 2015, the Sheriff and County’s attorney responded to the autopsy letter

              indicating that their own hired physician would attend the autopsy.

          •   August 17, 2015, the Sheriff and County’s attorney sent a preservation letter for

              tissue samples from the autopsy.

          •   On September 28, 2015, Plaintiffs made a request for records.

          •   On November 5, 2015, Plaintiffs sent a follow up email regarding the records request.


   3
     Count 4 (Violation of the Alabama Open Records Act) was only asserted against the County
   and the Sheriff.
   4
     The Court notes that the timeline states Plaintiffs took certain actions. The Court will repeat
   that here, but presumes it was Plaintiffs’ counsel or a representative who completed such actions
   given the current evidence before the Court.
                                               Page 8 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 9 of 30                       PageID #: 1456



          •   On December 4, 2015, Plaintiffs sent another follow up email.

          •   On December 17, 2015, Plaintiffs sent another follow up email.

          •   On June 16, 2016, Plaintiffs called the Escambia County Jail and the Sheriff

              requesting copies of the records relating to West.

          •   On June 20, 2016, Plaintiffs again called the Escambia County Jail and the Sheriff

              requesting copies of the records.

          •   On June 23, 2016, Plaintiffs’ firm (albeit the wrong attorney) received eight pages of

              records from the County. The records received were “just court records” and none

              related to West’s time at the jail.

          •   On July 8, 2016, Plaintiffs called the Sheriff again asking for records and emailed the

              Sheriff’s secretary a copy of the past preservation letters and records requests.

          •   On January 24, 2017, Plaintiffs sent another letter to the Sheriff, copying his attorney,

              requesting all relevant records.

          •   On March 27, 2017, Plaintiffs called the Sheriff to follow up.

          •   On March 29, 2017, Plaintiffs faxed the previous letter sent to the Sheriff.

          •   On April 4, 2017, Plaintiffs’ paralegal emailed the County and Sheriff’s attorney

              requesting a response to the record request. The paralegal received a response

              indicated that all documents subject to the public records act had been previously

              provided.5


   5
     The Court specifically notes that the Sheriff/County attorney responded with obvious sarcasm
   to the paralegal. He stated: “Oh My! We have previously provided all documents that are
   subject to the public records act. And unless you are admitted to practice law in the State of
   Alabama, please refrain from advising me what your client is entitled to.” Doc. 1 at 11; Doc.
   118 at 40 (Exhibit 3). While a paralegal is not a licensed practitioner, she clearly was acting on
   behalf of her attorney supervisor and deserves more respect than what she was given.

                                                 Page 9 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 10 of 30                           PageID #:
                                   1457


         •   Plaintiffs further state that he made other calls to the County and Sheriff’s attorney

             but does not specify the dates and indicates those calls were unreturned.

 Id. at 7-11. Plaintiffs finally state that they intend to substitute the action names for the fictitious

 names in the complaint. Id. at 12.

         On July 10, 2017, Defendants Sheriff Grover Smith (“the Sheriff”) and Escambia County

 (“the County”) filed their respective motions to dismiss under Fed. R. Civ. P 12(b)(1) and

 12(b)(6). Docs. 10-11, 13-14. Plaintiffs filed their opposition to the motions to dismiss on

 August 16, 2017 to which the Sheriff and the County filed their replies on August 23, 2017.

 Docs. 22, 24, 25. On September 8, 2017, the assigned Magistrate Judge entered a Report and

 Recommendation that the motions to dismiss be granted and the claims dismissed without

 prejudice. Doc. 30.     On the last day that objections could have been filed, the parties instead

 filed a Stipulation of Dismissal without prejudice as to the Sheriff and the County. Doc. 31.

 Consequently, by operation of Fed. R. Civ. P. 41(a)(1)(A)(ii), on September 26, 2017 the Court

 entered an order dismissing the case without prejudice and deemed the Report and

 Recommendation moot. Doc. 32.

         Over a month later, on October 30, 2017, Plaintiffs filed a motion to reopen the case

 arguing that it had been improperly closed because not all defendants had been dismissed. Doc.

 33. Specifically, that the case should not have been closed as to the fictitious defendants –

 Jailers 1-5, Medical Professionals 1-10, and Medical Company. Id. Former Defendants (the

 Sheriff and the County) filed a response in opposition arguing that the Court lacked jurisdiction

 to reopen the action and that an action cannot survive against only fictitiously named parties.

 Doc. 34. They further argue that Plaintiffs did not file any motion to alter or amend the


 Though this information is not attached to the current motion by Defendant DeFrancisco. The
 Court takes judicial notice of the prior ruling and pleadings filed in the case.
                                             Page 10 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 11 of 30                       PageID #:
                                   1458


 judgment within the 28 days allowed by Rule 59(e) or take an appeal within the 30 days allowed

 to do so. Id.6

        On November 28, 2017, the Court ordered that the motion to reopen was granted. Doc.

 35. The Court noted that:

        In this action, Plaintiffs contend they have presented specific descriptions of the
        fictitious defendants. (Doc. 33 at 6) (citing [Dean v. Barber 951 F.2d 1210, 1216
        (11th Cir. 1992)]). However, while Plaintiffs have described the positions held by
        the fictitious parties, these descriptions are general explanations that, without
        more, are not sufficient to identify “Defendant Jailers 1-5, Defendant Medical
        Professionals 1-10, and Defendant Medical Company” such that they could be
        served. As such, Plaintiffs have not sufficiently established that the facts of this
        action bring this case within the confines of the narrow exception set forth in
        Dean.

 Doc. 35 at 5. However, the Court also found that the circumstances dictated that limited

 discovery on the identity of the “John Doe” defendants was appropriate given the circumstances.

 Id. at 7-8. The Court directed Plaintiffs to file a motion for discovery on or before December 27,

 2017. On December 22, 2017, Plaintiffs filed their motion which the Court granted in part on

 January 9, 2018. Docs. 36, 37.

        On April 16, 2018, the Court entered a show cause order regarding a status update as

 there had been no additional filings in the case since the Court granted the limited discovery.

 Doc. 38. Instead of filing a response, Plaintiffs filed a motion to amend the complaint indicating

 the discovery had been fruitful and had identified the parties they sought. Doc. 39. The Court

 granted leave to file an amended complaint. Doc. 40. The Amended Complaint was filed on

 May 14, 2018 and now identified as defendants Vanlandingham, DeFrancisco, Chandler,

 McCall, Brantley, Hodges, and Capps. Doc. 41. Though they did not file an answer, Defendants

 McCall, Brantley, Hodges, and Capps filed their first motion for summary judgment. Doc. 55.
 6
   Given that the Sheriff and the County had been dismissed from the case and Plaintiffs were not
 seeking to reinstate them as defendants, it is questionable whether they even had standing to file
 such an objection or response.
                                           Page 11 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 12 of 30                    PageID #:
                                   1459


 Defendant DeFrancisco filed his motion to dismiss or in the alternative motion for more definite

 statement. Doc. 59.7

          On August 9, 2018, Plaintiffs filed another motion to amend the complaint to substitute

 the Estate for Dr. Vanlandingham since they learned he was deceased. Doc. 69. On August 20,

 2018, the Court granted the request and the Second Amended Complaint was filed. Docs. 74,

 75.8 Consequently, the Court denied the prior motions to dismiss and for summary judgment as

 moot without prejudice to reassert any applicable arguments. Doc. 101. Additionally, the Court

 noted that Defendant Chandler and Defendant DeFrancisco had filed new motions after the

 Second Amended Complaint was filed, but that those documents were not independent

 documents that related to the operative complaint. They merely related to prior motions and

 prior complaints. As such, the Court also denied those motions without prejudice to reassert

 arguments as they may apply to the Second Amended Complaint. Id.

          Consequently, in response to the filing of the Second Amended Complaint, Defendants

 Chandler, McCall, Brantley, Hodges, and Capps filed their answer and new motion for summary

 judgment. Docs. 87, 105. After proper service, the Vanlandingham defendants also filed a

 motion to dismiss or alternative motion for summary judgment. Doc. 114. Plaintiffs requested

 an extension to respond in a single response as both motions raised related issues which the

 Court granted. Docs. 116, 117. Plaintiffs timely filed their omnibus response in opposition on

 January 25, 2019. Doc. 118. The applicable defendants timely filed their respective replies.

 Docs. 125, 126. At the time, Defendant DeFrancisco did not refile a motion to dismiss, a motion


 7
   The Court entered an order finding that the motion did not meet the requirements of Rule 12(d)
 and therefore would be treated as a motion to dismiss pursuant to Rule 12(b)(6) or a motion for
 more definite statement pursuant to Rule 12(e). Doc. 65.
 8
     On August 29, 2018, the case was reassigned to the undersigned.

                                           Page 12 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 13 of 30                          PageID #:
                                   1460


 for summary judgment, nor did he file an answer. In fact, to this date, he still has not technically

 filed an answer.

        On September 24, 2019, the Court issued its Memorandum Opinion and Order granting

 the pending motions for summary judgment as to all defendants except Defendant DeFrancisco

 since he did not file a motion at that time. See Doc. 186. This brings the Court to the operative

 pending dispositive motion. Doc. 189.

                                  IV.   PENDING DISPOSITIVE MOTION

        Defendant DeFrancisco moves for summary judgment under Fed. R. Civ. P. 56 asserting

 several reasons: (1) The Court lacked jurisdiction to grant the motion to reopen action; (2) the

 claims are barred by statute of limitations, (3) the fictitious part pleading in federal jurisprudence

 does not apply because the original complaint filed to adequately describe the fictitious

 defendants; and (4) the claims against these defendants do not relate back to the original

 complaint because the Plaintiffs failed to use due diligence to discover their true identities. Doc.

 189 at 1. Alternatively, he moves the Court to dismiss the claim under Fed. R. Civ. P 12(b)(6)

 for failure to state a claim upon which relief may be granted. Id. at 2.

        Plaintiffs filed their response. Doc. 192. Plaintiffs acknowledge that based upon the

 Court’s determination in the prior Memorandum Opinion and Order that this instant motion for

 summary judgment is also due to be granted for the same rationale. They specifically state that

 they still oppose the motion and incorporate their prior response to the other summary judgment

 motions. Id. But, they again acknowledge that there is nothing to distinguish Dr. DeFrancisco

 from the other defendants. Id.

        To ensure clarity, the Court will repeat the summary of Plaintiffs’ opposition outlined in

 the prior Memorandum Opinion and Order as well as Plaintiffs’ prior opposition (Doc. 118).



                                            Page 13 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 14 of 30                         PageID #:
                                   1461


 The Court will collectively refer to the defendants as “the individual defendants.” Despite that

 reference, this opinion only applies to Defendant DeFrancisco as the other individual defendants

 have already been dismissed.

         Plaintiffs assert (1) equitable tolling applies and that they appropriately pled fictitious

 parties that relate back to the original complaint;9 (2) the Second Amended Complaint

 sufficiently   pleads   deliberate   indifference   and    medical    malpractice    by   Defendant

 Vanlandingham. Specifically, Plaintiffs argues that they “are entitled to the reasonable inference

 that, during this investigation, the nurses in the infirmary…were again notified of the legal

 allegations made against them and that Plaintiffs had intended to pursue litigation.” Doc. 118 at

 4. Moreover, “[f]or over two years, the now-named Defendants hid while their employer ran

 interference to keep them hidden from view. For over two years, the County the Sheriff, and the

 individual Defendants obstructed valid legal process to produce jail and medical records which

 would identify the individual defendants. Through their motions, they now seek to have this

 Court reward them for their actions and to punish Plaintiffs for their diligence.” Id. at 4-5.

        Plaintiffs reiterate their timeline on attempts to obtain the records from the County and

 the Sheriff. Id. at 9-13. Plaintiffs specify that there were two open records requests to which the

 Sheriff and the County did not respond. Id. at 10. Further, email inquiries on November 5,

 2015, December 4, 2015, and December 17, 2015 were ignored. Id. Further follow up was

 made on June 16, 2016 to which there was no response. Finally, after a follow up on June 20,

 2016, the County’s attorney mailed eight pages in response on June 23, 2016; however, none

 were responsive to the identity requests. Id. Another follow up was made by on July 8, 2016


 9
   Plaintiffs cite both Documents 105 and 106 when making this argument. Doc. 192 at 2; Doc.
 118 at 9. Yet, Doc. 106 was a motion for extension of time filed by the Plaintiffs to serve
 Defendant Vanlandingham. The Court assumes that Plaintiffs intended to reference Doc. 125 –
 which was the Vanlandingham motion to dismiss/alternative motion for summary judgment.
                                            Page 14 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 15 of 30                        PageID #:
                                   1462


 with no response. Id. at 11. On January 24, 2017, another request was sent along with a HIPAA

 authorization signed by the West Estate representative. No response was received. On April 4,

 2017, another request was sent by the paralegal for Plaintiffs’ counsel to which she received a

 sarcastic response. Id. Plaintiffs again argue that the Sheriff/County counsel worked with the

 individual defendants to engage in a clear pattern of obstruction to prevent them from learning

 the identities of the individual defendants. Id. at 11-12.

        Plaintiffs argue that the individual defendants now seek to benefit from that obstruction

 and request the Court apply the doctrine of equitable tolling. Plaintiffs further aver that the

 initial complaint adequately describes the fictitiously pled defendants. Finally, they assert that

 Plaintiffs exercised reasonable diligence in pursuing the identities of the individual defendants.

        In the response to the instant motion for summary judgment, Plaintiffs also dispute

 several characterizations made by Defendant DeFrancisco.           Doc. 192 at 3.     Additionally,

 Plaintiffs aptly note that Defendant DeFrancisco does not submit any evidence like the other

 defendants did in opposing that they “knew” about the lawsuit or that DeFrancisco may have

 been aware of Plaintiffs’ attempts to discovery his name. Id. at 4.

        Defendant timely replied to the Plaintiffs’ response. Doc. 193. He states that Plaintiffs’

 conceded the motion and therefore it must be granted. Id. at 1.

                                     V.      STANDARD OF REVIEW

        Though Defendant filed an alternative motion to dismiss pursuant to Fed. R. Civ. P

 12(b)(6), the crux of the motion is one for summary judgment and both parties reference

 evidence in their respective pleadings.      Therefore, the Court views the motion under the

 summary judgment standard.

        “The court shall grant summary judgment if the movant shows that there is no genuine



                                            Page 15 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 16 of 30                       PageID #:
                                   1463


 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). A factual dispute alone is not enough to defeat a properly pled motion for

 summary judgment; only the existence of a genuine issue of material fact will preclude a grant of

 summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S. Ct. 2505,

 2510, 91 L. Ed. 2d 202 (1986). “[T]he substantive law will identify which facts are material.”

 Id. at 248, 106 S. Ct. at 2510. At the summary judgment juncture, the court does not “weigh the

 evidence and determine the truth of the matter,” but solely “determine[s] whether there is a

 genuine issue for trial.” Id. at 249, 106 S. Ct. at 2511. An issue is genuine if the evidence is

 such that a reasonable jury could return a verdict for the non-moving party. Mize v. Jefferson

 City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

 Co., 9 F.3d 913, 918 (11th Cir. 1993)).

        The moving party bears the initial burden of showing the court, by reference to materials

 on file, that there are no genuine issues of material fact that should be decided at trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986)). A party

 must support its assertion that there is no genuine issue of material fact by “citing to particular

 parts of materials in the record, including depositions, documents, electronically stored

 information, affidavits or declarations, stipulations . . . admissions, interrogatory answers, or

 other materials” or by “showing that the materials cited do not establish the absence or presence

 of a genuine dispute, or that an adverse party cannot produce admissible evidence to support the

 fact.” Fed. R. Civ. P. 56(c)(1). The admissibility of evidence is subject to the same standards

 and rules that govern admissibility of evidence at trial. Clemons v. Dougherty Cty. Ga., 684 F.2d

 1365, 1369 n.5 (11th Cir. 1982) (citing Pan-Islamic Trade Corp. v. Exxon Corp., 632 F.2d 539,

 556 (5th Cir. 1980)).



                                           Page 16 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 17 of 30                        PageID #:
                                   1464


         “When a moving party has discharged its burden, the non-moving party must then ‘go

 beyond the pleadings,’ and by its own affidavits, or by depositions, answers to interrogatories,

 and admissions on file,’ designate specific facts showing that there is a genuine issue for trial.”

 Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir. 1995) (citing Celotex, 477

 U.S. at 324). The court must view facts and draw all reasonable inference in favor of the

 nonmoving party. Moore v. Reese, 637 F.3d 1220, 1231 (11th Cir. 2011) (citing Rosario v. Am.

 Corrective Counseling Servs., Inc., 506 F.3d 1039, 1043 (11th Cir. 2007)). However, to avoid

 summary judgment, the nonmoving party “must do more than simply show that there is some

 metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd v. Zenith Radio

 Corp., 475 U.S. 574, 586, 106 S. Ct. 1348, 1356, 89 L.Ed.2d 538 (1986) (citations omitted).

 Conclusory assertions, unsupported by specific facts, presented in affidavits opposing the motion

 for summary judgment are likely insufficient to defeat a proper motion for summary judgment.

 Lejaun v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct. 3177, 111 L. Ed. 2d 695 (1990).

         Finally, Fed. R. Civ. P. 56(e) also provides that “[i]f a party fails to properly support an

 assertion of fact or fails to properly address another party’s assertion of fact as required by Rule

 56(c), the court may: (1) give an opportunity to properly support or address the fact; (2) consider

 the fact undisputed for purposes of the motion; (3) grant summary judgment if the motion and

 supporting materials—including the facts considered undisputed—show that the movant is

 entitled to it; or (4) issue any other appropriate order.”

                                    VI.     DISCUSSION AND ANALYSIS

         The primary issues discussed in these motions relate to the Court’s jurisdiction and

 statute of limitations. The Court will address each in turn.

 A.      Jurisdiction



                                             Page 17 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 18 of 30                        PageID #:
                                   1465


        The Court will begin with the question of jurisdiction as Defendant asserts the Court

 lacked jurisdiction to reopen the case pursuant to Plaintiffs’ motion to reopen. Doc. 189 at 1.

 However, it appears to the Court that Defendant DeFrancisco merely attempts to piggy-back on

 this argument from a prior defendant because there is no substantive analysis nor any reference

 to it in their motion beyond the barebones assertion on the first page of their motion. As noted in

 the prior opinion issued by the Court, this argument fails. As Defendant did not address it with

 any detail, the Court need not reiterate its prior ruling here and instead merely incorporates it by

 reference. See Doc. 186 at 18-20.

 B.     Statute of Limitations

        Despite allowing the reopening of the case for the limited discovery and the clear facts

 that the County and the Sheriff were uncooperative, the analysis of the claims against the

 Defendant are barred by statute of limitations requires a more detailed discussion than the

 relatively brief discussion in the order reopening the case – which was solely a determination on

 the appropriateness of discovery and not an adjudication on any other legal matters or issues.

        There appears to be no dispute by the parties that all the asserted causes of action have a

 two-year statute of limitations. The Court agrees. Counts 1 and 3 are brought pursuant to 42

 U.S.C. § 1983 which has a two-year statute of limitations. See Owens v. Okure, 488 U.S. 235,

 109 S. Ct. 573, 102 L. Ed. 2d 594 (1989) (holding that § 1983 claims look to the general state-

 law limitations statute for personal-injury actions); Ala. Code § 6-2-38(l) (providing for a two-

 year statute of limitations for personal-injury actions). The same is true for Count 2 (Failure to

 Attend to a Detainee’s Needs under Ala. Code § 14-6-19 where the failure of a statutory duty

 may give rise to a cause of action for negligence. See Ala. Power Co. v. Dunaway, 502 So. 2d

 726, 730 (Ala. 1987); Ala. Code § 6-2-38(l) (providing the statute of limitations for “all actions



                                           Page 18 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 19 of 30                           PageID #:
                                   1466


 for any injury to the person or rights of another not arising from contract and no specifically

 enumerated in this section must be brought within two years.”). Count 4 is for the Alabama tort

 of outrage which also has a two year statute of limitations. Continental Casualty Ins. Code. v.

 McDonald, 567 So. 2d 1208, 1215 (Ala. 1990) (citing Ala. Code § 6-2-38). Finally, Count 5 is

 brought pursuant to the Alabama Medical Liability Act (“AMLA”) which also has a two-year

 statute of limitations. Ala. Code § 6-5-482.

            West died on July 31, 2015 – therefore the two year statute of limitations expired on July

 31, 2017. The original complaint (Doc. 1) was filed on June 23, 2017 which was thirty-eight

 days prior to the expiration of the statute of limitations. As previously noted, the complaint

 identified only two specific defendants (the County and the Sheriff) and then a number of

 fictitious parties (Jailers 1-5, Medical Professionals 1-10, and Medical Company). Plaintiffs’

 Amended Complaint (Doc. 41) was filed May 14, 2018 which is the first time the remaining

 defendants were identified by name. Then on August 20, 2018, the Court allowed Plaintiffs to

 amend again by substituting the Vanlandingham Estate since Dr. Vanlandingham was deceased.

            The Court will follow the same discussion as in its prior opinion because, as both sides

 notes, there is nothing to distinguish Defendant DeFrancisco from the other defendants. So the

 Court will first address “relating back” under Fed. R. Civ. P. 15 and then turn to equitable

 tolling.

            i.     Relate Back

            Relate back is only appropriate under Fed. R. Civ. P. 15(c)(1)(A) which states:

            (c) Relation Back of Amendments.
            (1) When an Amendment Relates Back. An amendment to a pleading relates back
            to the date of the original pleading when:
                    (A) the law that provides the applicable statute of limitations allows
                    relation back



                                              Page 19 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 20 of 30                         PageID #:
                                   1467


 Fed. R. Civ. P. 15(c)(1)(A).

        Generally, fictitious-party pleading is not permitted in federal court. Richardson v.

 Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (citations omitted). A limited exception applies

 when “the plaintiff’s description of the defendant is so specific as to be ‘at the very worst,

 surplusage.” Id. (citations omitted). The Eleventh Circuit previously found that in the context

 of a diversity case, the rule “incorporates state law relation-back rules when state law provides

 the statute of limitations for the claims.” Saxton v. ACF Indus., 254 F.3d 959, 960 (11th Cir.

 2001) (citing rule under its previously number of 15(c)(1)).

        “In the wake of the 1991 amendments to Federal Rule of Civil Procedure 15(c), Eleventh

 Circuit authority on whether relation back is governed by federal or state law has been

 unsettled.” Estate of Rowell v. Walker Baptist Med. Ctr., 290 F.R.D. 549, 557 (N.D. Ala. 2013).

 However, the parties agree in this case that Saxton controls and though the Saxton decision was

 made in the context of a diversity case, the Court finds the principles equally applicable here.

 The Court has jurisdiction based federal question (§ 1983) and supplemental jurisdiction over

 state claims (§ 1367(a)) – simply put, Alabama state law provides the statute of limitations for all

 claims in this case and while not binding, the Court finds the analysis in Mann v. Darden, 630 F.

 Supp. 2d 1305 (M.D. Ala. 2009) compelling.

        In Mann, the district court found that “Rule 15(c)(1)(A) clearly contemplates application

 in certain federal-question cases.” Mann, 630 F. Supp. 2d at 1311 (citing Notes of Advisory

 Committee on 1991 Amendments). The court also noted that the United States Supreme Court

 held that, in § 1983 suits, state rules regarding how to toll limitations must be applied in addition

 to state statutes of limitations. Id. (citing Bd. of Regents v. Tomanio, 446 U.S. 478, 100 S. Ct.

 1790, 64 L. Ed. 2d 440, 483-86 (1980)). Additionally, the Court cites Johnson v. Railway



                                            Page 20 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 21 of 30                         PageID #:
                                   1468


 Express Agency, 421 U.S. 454, 95 S. Ct. 1716, 44 L. Ed. 2d 295 (1975) when it states “[i]n

 borrowing a state period of limitation for application to a federal cause of action, a federal court

 is relying on the State’s wisdom in setting a limit, and exceptions thereto, on the prosecution of a

 closely analogous claim.” This Court agrees.

        Alabama's fictitious-party provision, Ala. R. Civ. P. 9(h), provides “[w]hen a party is

 ignorant of the name of an opposing party and so alleges in the party’s pleading, the opposing

 party may be designated by any name, and when that party’s true name is discovered, the process

 and all pleadings and proceedings in the action may be amended by substituting the true name.”

 Next, Ala. R. Civ. P. 15(c)(4) states that “an amendment of a pleading relates back to the date of

 the original pleading when … relation back is permitted by principles applicable to fictitious

 party practice pursuant to Rule 9(h).”      Finally, the Alabama Supreme Court discussed the

 interplay between Ala. R. Civ. P. 9(h) and 15(c).

        Rules 9(h) and 15(c), Ala. R. Civ. P., allow a plaintiff to avoid the bar of a statute
        of limitations by fictitiously naming defendants for which actual parties can later
        be substituted. Such a substitution is allowed to relate back to the date of the
        original complaint if the original complaint adequately described the fictitiously
        named defendant and stated a claim against such a defendant. In order for the
        substitution to relate back, the plaintiff must show that he was ignorant of the true
        identity of the defendant and that he used due diligence in attempting to discover
        it.

 Jones v. Resorcon, Inc., 604 So. 2d 370, 372-73 (citations omitted); see also Saxton, 254 F.3d at

 965 (quoting Jones). “Thus, under Alabama law, an amendment substituting an actual defendant

 for a fictitious defendant relates back when: (1) the original complaint adequately described the

 fictitious defendant; (2) the original complaint stated a claim against the fictitious defendant; (3)

 the plaintiff was ignorant of the true identity of the defendant; and (4) the plaintiff used due

 diligence to discover the defendant's true identity.” Saxton, 254 F.3d at 965 (citing Jones, 604

 So. 2d at 372-73). Therefore, the Court will look to these four elements to see whether the

                                            Page 21 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 22 of 30                      PageID #:
                                   1469


 amended complaint relates back to the original complaint.

                (a) Whether the original Complaint adequately described the fictitious
                    Defendants and stated a claim against the fictitious defendants.

        Here, Plaintiffs contend repeatedly that they presented specific descriptions of the

 fictitious defendants and the claims against them. See Doc. 33 at 6; Doc. 118 at 17. However,

 they do acknowledge that the Court already found that they did not meet the standard articulated

 by Dean, 951 F.2d 1210. See Doc. 118 at 18. Instead Plaintiffs attempt to argue that there is a

 different standard provided by Rule 9(h) as opposed to Dean.

        Though they are technically separate elements, the Court finds, in this case, they are

 essentially intertwined and will address them together.

        The Alabama Supreme Court stated that Rule 9(h) “allows a plaintiff to assert claims

 against a fictitiously named defendant who is subsequently substituted and named, and those

 claims will relate back to the date of the original complaint if the original complaint adequately

 described the fictitiously named defendant and stated a claim against such a defendant.” Ex

 parte Int’l Ref. & Mfg. Co., 972 So. 2d 784, 789 (Ala. 2007) (internal quotations and citations

 omitted) (emphasis in original). “In other words, merely naming the fictitious party in the style

 and/or body of the complaint is insufficient; the complaint must describe the actions that form

 the basis of the cause of action against the fictitiously named defendant.” Id.

        In the original complaint, there are claims made against Defendants Jailers 1-5, Medical

 Professionals 1-10, and Medical Company. Defendants Jailers 1-5 are specified as “jailers:

 employees or contractors of the Sheriff who had the ability to supervise, control, and direct Mr.

 West’s activities and who had the duty to ensure that he received adequate medical care and

 attention.” Doc. 1 at 2, ¶ 12. Defendant Medical Professionals are specified as “doctors, nurses,

 technician, or other allied professionals, who had the duty to provide Mr. West with adequate

                                           Page 22 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 23 of 30                        PageID #:
                                   1470


 medical care, including monitoring his condition, observing his condition, and responding to his

 complaints. These Defendants also were in a position to perform their duties.” Id. at ¶ 13.

        Counts 1, 2, 3, and 5 clearly identify they are asserted against Jailers 1-5 and Medical

 Professionals 1-10.10 While a close call, the Court finds that these claims themselves were

 sufficiently specific with the limited information known at the time to satisfy the Rule 8 pleading

 requirements – certainly when the County and the Sheriff failed to provide the requested

 information which would permit the Plaintiffs to be more specific. Given the facts stated before

 the Counts – including the fact that upon his release, the first medical facility determined he

 needed to be sent by EMS to a facility that could handle his serious condition including

 rhabdomyolysis, seizures, renal failure, dehydration – that there are sufficient allegations to meet

 the requirements of Rule 8 to include consideration for Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.

 1937, 173 L. Ed. 2d 868 (2009). While Iqbal notes that “’the doors of discovery’ do not unlock

 ‘for a plaintiff armed with nothing more than conclusions’” the situation here does not consist of

 only conclusions and speculations on the part of the Plaintiffs. Further, fictitious pleading and

 Fed. R. Civ. P 26(d) do permit some early discovery – especially in light of the County and the

 Sheriff being uncooperative. Iqbal, 556 U.S. at 678-79, 129 S. Ct. at 1950. While it may not

 have been broken down specifically by each Medical Professional and/or Jailer, the Court cannot

 state that there is no claim against them (which satisfied element 2).

        However, Count 6 also clearly identifies an intent to allege an AMLA claim against

 Medical Professionals 1-10. AMLA requires heightened pleading which – though somewhat


 10
    West was a pretrial detainee, therefore his claims could be brought under § 1983 pursuant to
 the Fourteenth Amendment and not the Eighth Amendment which only applies to prisoners post-
 conviction. Regardless, caselaw treats the elements for them the same and the Court need not go
 into further detail here.
                                            Page 23 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 24 of 30                         PageID #:
                                   1471


 understandable given the lack of information available to Plaintiffs’ at the time – still failed to

 meet that requirement.

        AMLA states:

        In any action for injury, damages, or wrongful death, whether in contract or in
        tort, against a health care provider for breach of the standard of care, whether
        resulting from acts or omissions in providing health care, or in the hiring, training,
        supervision, retention, or termination of care givers, the Alabama Medical
        Liability Act shall govern the parameters of discovery and all aspects of the
        action. The plaintiff shall include in the complaint filed in the action a detailed
        specification and factual description of each act and omission alleged by plaintiff
        to render the health care provider liable to plaintiff and shall include when
        feasible and ascertainable the date, time, and place of the act or acts.

 Ala. Code § 6-5-551. Consequently, Plaintiffs must include “a detailed specification and factual

 description of each act and omission alleged.” Id. “This requirement is not tempered by the

 phrase ‘when feasible and ascertainable,’ as is the requirement that the plaintiff include the ‘date,

 time, and place of the act [or] acts.’” Looney v. Moore, Civ. Act. No. 2:13-cv-733-KOB, 2014

 WL 234676, *6, 2014 U.S. Dist. LEXIS 7883, *31-32 (N.D. Ala. Jan. 22, 2014). Plaintiffs failed

 to do so.

        Therefore, the Court finds that Counts 1, 2, 3, and 5 adequately pled claims, but that

 Count 6 does not satisfy AMLA’s requirements.

        Yet, even though the claims are adequately pled in Counts 1, 2, 3, and 5, the Defendants

 were not identified with specificity such to satisfy either Ala. R. Civ. P. 9(h) or Richardson, 598

 F.3d at 738 (discussing the description must be so specific to be “at the very worst, surplusage.”).

 Here the description does nothing to identify which of the various jail guards or medical

 professions the allegations could involve. As such, the specificity requirement is not met for the

 purposes of relation back.11


 11
     This analysis is different and separate from the analysis as to jurisdiction. The Court finds
 that the actions (or inactions) by the Sheriff and the County regarding the Plaintiffs’ record
                                            Page 24 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 25 of 30                        PageID #:
                                   1472


                (b) Whether the Plaintiff was ignorant of the true identity of the Defendants
                    and whether the Plainitff used due diligence to discover the Defendants’
                    true identities

        Much like the first two requirements were intertwined, in this case, these two elements

 are likewise intertwined. The third requirement is a difficult one because ultimately West died,

 so his knowledge cannot necessarily be transferred to his Estate. Though Plaintiffs’ counsel was

 retained prior to his death, it is not for the Court to speculate what West was able or unable to

 convey in the days and hours before his death. Rather, any inferences must be construed in favor

 of the Plaintiffs and therefore, the Court will not assume that West was in a physical or mental

 condition to relay the names of the applicable jailers or medical professionals.12 Further, given

 the refusal by the County and the Sheriff to respond to records requests relating to the identity of

 the staffers involved, the Court concludes that Plaintiff satisfies the element regarding the true

 identity of the Defendants for the purposes of a relating back analysis in light of the facts

 available to them at the filing of the complaint.

        The Court now turns to whether the Plaintiffs used due diligence to discover the

 Defendants’ true identities. Unfortunately, this is where Plaintiffs fail.13



 requests gave the Court good reason to allow early discovery. And that, the Court did not need
 to consider the statute of limitations in that analysis. Here, the Court looks through a different
 lens – as relating back is one of the few means the case can survive and whether the description
 is sufficient.
 12
     The Second Amended Complaint states that prior to his death, West made a video statement,
 but does not enter it into evidence for this summary judgment and the record is not clear whether
 he specifically identified any individuals. Thus, the record and any inferences must be construed
 in favor of Plaintiffs as the nonmovants.
 13
     Some Court treat both elements as one – ignorant of the Defendants’ identities and due
 diligence. See, e.g. McKee v. Lucas, 212 So. 3d 921, 926 (Ala. 2016) (citing Crawford v.
 Sundback, 678 So. 2d 1057). However, this seems to conflict with the other cases where the
 elements are listed separately. See Jones, 604 So. 2d at 372-73. Regardless, the Court here finds
 that based on the conduct of the Sheriff and the County, Plaintiffs did not know the identities of
                                            Page 25 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 26 of 30                           PageID #:
                                   1473


        The due diligence standard “is whether the plaintiff knew, or should have known, or was

 on notice, that the substituted defendants were in fact the parties described fictitiously.” Jones,

 604 So. 2d at 373 (quoting Davis v. Mims, 510 So. 2d 227, 229 (Ala. 1987)). Plaintiffs cite to a

 sister court case stating that he was only required to perform “ordinary diligence” and that

 Defendants seek to impose a bar higher than required. See Doc. 118 at 19 (citing Lowery v. Nat’l

 Belt Serv. West, Inc., Civ. Act. No. 7:14-cv-622-JEO, 2014 WL 6685033, *4, 2014 U.S. Dist.

 LEXIS 164882, *12-13 (N.D. Ala. Nov. 25, 2014)). However, Plaintiffs’ counsel also seek to

 excuse the fact that they ultimately did sit on the case until the eve of the expiration of the statute

 of limitations having only sent a few requests with some follow up emails, phone calls, and

 letters with large chunks of time with no action. Such is not sufficient.

        In Jones, the Alabama Supreme Court noted that one defendant refused access to the

 product. Similar to the case at hand, the injury occurred almost 2 years prior to the filing of the

 complaint. Much like the case in Jones, the Sheriff and the County seemingly refused access to

 the records Plaintiffs sought. This was abundantly clear in the first year after West’s death. The

 Alabama Supreme Court was clear that under the due diligence standard, a plaintiff is required to

 pursue diligently information that is being withheld, including seeking court-ordered access.

 Mann, 630 F. Supp. 2d at 1314 (citing Jones). Plaintiffs did not do so. Moreover, even when

 Plaintiffs filed their suit (with only 38 days before the statute of limitations ran), they did not

 petition the Court to seek emergency discovery. Rather, they merely noted the problems with the

 Sheriff and the County in the Complaint – there was no reference to an upcoming problem with

 the statute of limitations nor any efforts to request early discovery under Rule 26(d). Even on

 July 31, 2017 (the date the statute of limitations expired), Plaintiffs filed their Consent Motion


 the Medical Professional or the Jailers. The question of due diligence is a separate inquiry –
 though admittedly the two go hand and hand for the purposes of the ultimate analysis.
                                             Page 26 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 27 of 30                        PageID #:
                                   1474


 for Extension of Time to respond to Defendants’ motions to dismiss. See Doc. 16. They sought

 a two week extension to responding to the motions to dismiss with absolutely no reference to any

 discovery issues or statute of limitation problems. Rather, Plaintiffs stated “The bases for this

 request include: these are unusually complex motions that require a fair response; Plaintiffs’

 counsel has been out of town attending a hearing in California and could use the extra time; this

 action is in its infancy and an additional two weeks will not materially delay the action; and

 Defendants have consented to the request.” Id. There is no sense of urgency nor any request for

 discovery. Not until August 16, 2017, do Plaintiffs even mention a desire to compel discovery

 from the Sheriff and the County. See Doc. 23. Even after they filed their urgent Motion for

 Status Conference on September 5, 2017, they ultimately filed the stipulation of dismissal after

 the Magistrate Judge entered his Report and Recommendation that the motions to dismiss be

 granted. See Docs. 28, 30, and 31. No reference was made about further discovery for the

 fictitious defendants until the motion to reopen the case. See Doc. 33. Once the Court re-opened

 the case, only after ordering that Plaintiffs file a specific motion for discovery, did Plaintiffs

 finally specifically request assistance from a court. See Docs. 35, 36. Even once the motion for

 discovery was granted, it was not until April 30, 2018 did Plaintiffs actually show an intent to

 substitute the actual names for the fictitious defendants – and that was only after the Court

 entered a show cause order why the case should not be dismissed for failure to prosecute before

 more than ninety (90) days had elapsed since the Court had granted discovery.

        In sum, prior to the filing of the case there were large periods of time where Plaintiffs did

 nothing to pursue the information from the County and the Sheriff. After the filing of the

 lawsuit, there was still no attempt to diligently pursue the information until specific prodding by

 the Court.   Consequently, the Court cannot find that Plaintiffs exercised due diligence in



                                           Page 27 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 28 of 30                       PageID #:
                                   1475


 pursuing the identity of the defendants. See, e.g., Mann, 630 F. Supp. 2d at 1314-15; Jones, 604

 So. 2d at 373-74. Thus, any relation back to the original claim under Fed. R. Civ. P. 15(c)(1)(A)

 fails.

          ii.    Equitable Tolling

          Plaintiffs, in their omnibus response in opposition to the prior motions for summary

 judgment, primarily hang their argument on equitable tolling of the statue of limitations. They

 repeat the efforts by the Sheriff and the County to prevent them from discovering the names of

 the individual defendants.

          “A litigant seeking equitable tolling bears the burden of establishing two elements: (1)

 that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

 stood in his way as to the filing of his action.” Weaver v. Firestone, 155 So. 3d 952, 957

 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418, 125 S. Ct. 1807, 161 L. Ed. 2d 669 (2005));

 see also LEAD Educ. Found. v. Ala. Educ. Ass’n, --- So. 3d ---, 2019 WL 1090680, *6-7, 2019

 Ala. LEXIS 15, *13 (Ala. 2019) (quoting Weaver and stating same). In other words, “equitable

 tolling is available in extraordinary circumstances that are beyond the petitioner’s control and

 that are unavoidable even with the exercise of diligence.” Ex parte Ward, 46 So. 3d 888, 897

 (Ala. 2007) (emphasis added). Plaintiffs must establish both elements – one alone is insufficient.

 Finally, “[i]t is well settled that whether equitable tolling is applicable in a case generally

 involves a fact specific inquiry. Ex parte VEL, LLC, 225 So. 3d 591, 604 (Ala. 2016) (citations

 omitted).

          Much like the prior analysis on due diligence for relating back, the Court cannot conclude

 that the Plaintiffs’ counsel exercised due diligence nor that the circumstances were beyond their

 control. While they did file some open records requests and make some bare-bones emails,



                                            Page 28 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 29 of 30                        PageID #:
                                   1476


 telephone calls, and letter follow ups, it was readily apparent long before to the expiration of the

 statute of limitations that the Sheriff and the County would not cooperate. Instead of acting in a

 timely manner on that obvious fact, they instead waited until the eve of the expiration to file the

 instant suit. Even then, they did not seek the assistance from the Court on the issuance of

 subpoenas or any other means to compel until several months into the case (and only at Court

 prompting). Reasonable diligence to include court involvement (whether this Court through

 discovery requests or state court through enforcement of the open records requests) would have

 easily revealed the names of the individual defendants. Had the Plaintiffs’ counsel diligently

 pursued this case, then the individual defendants could have been added long prior to the

 expiration of the statute of limitations.

         There were periods of months (even up to six months) where no action seemingly

 occurred. Even after the filing of the lawsuit, there was no sense of urgency as noted in

 Plaintiffs’ request for an extension to respond to the motions to dismiss and the lack of request

 for discovery until Court prompting. Even the filing of the Amended Complaint identifying the

 individual defendants did not occur until Plaintiffs were threatened with dismissal for failure to

 prosecute.

                                             VII.   CONCLUSION

         As the Court previously noted in the Memorandum Opinion relating to the other

 defendants, even given the egregious nature of the allegations, under Alabama law, the Court is

 not permitted to excuse this delay in the interests of justice. Neither the law on relating back nor

 the equitable tolling provisions are met here. Rather, this is a tragic case where there will be no

 resolution on the merits. Further, there is nothing about the circumstances involving Defendant

 DeFrancisco than any of the other defendants. As such, the same analysis applies dictating the



                                              Page 29 of 30
Case 1:17-cv-00291-TFM-MU Document 194 Filed 12/12/19 Page 30 of 30                 PageID #:
                                   1477


 same unfortunate result.

        Consequently, based on the above, Defendant Robert DeFrancisco’s Motion for

 Summary Judgment or, In the Alternative, Motion to Dismiss and Brief in Support Thereof (Doc.

 189) is GRANTED. An appropriate judgment will be entered.

        DONE and ORDERED this 12th day of December, 2019.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                        Page 30 of 30
